There was no evidence to support a finding that the “snow and ice” on which the deceased slipped came upon the sidewalk as a result of the shovelling from the privately owned “area.” The evidence was that the snow from the “area” was first “thrown towards the street and then it was shovelled out into the street.” The condition existing after the shovelling “substantially as shown” in the photographs may, so far as appears, have arisen from the tramping down of snow that naturally fell upon the sidewalk before or at the time of the storm that occasioned the shovelling or of snow that was thrown upon the sidewalk from the street or from some other source. Kirby v. Boylston Market Association, 14 Gray, 249. Dahlin v. Walsh, 192 Mass. 163. Mahoney v. Perreault, 275 Mass. 251. Rosehblum v. Economy Grocery Stores Corp. 300 Mass. 264. The question of agency, which may well present a further obstacle to recovery, need not be considered.